Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about March 18, 1993, which, insofar as appealed from, denied that part of defendant Harry *392Winston, Inc.’s motion for summary judgment dismissing the cause for malicious prosecution, unanimously affirmed, without costs.
Where, as here, an identification supplied probable cause for an arrest pursuant to a warrant, tort liability for malicious prosecution may be grounded upon defendant’s knowledge and the absence of a reasonable basis for its belief in accused’s guilt when it made the identification, not what the police reasonably believed in reliance upon the identification (see, Heller v Ingber, 134 AD2d 733, 734-735).
The trial court properly determined that the issues of Jerald RatikofFs knowledge and the reasonableness of his beliefs in Mr. Stowe’s guilt are sufficiently contested, and therefore, warrant a trial on the merits (see, Munoz v City of New York, 18 NY2d 6, 11-12).
Similarly, whether defendant commenced the prior criminal proceeding to further punish the plaintiff for a separate crime committed against it in New York, rather than a desire to see the ends of justice met as to the Boston robbery, is sufficiently contested to warrant trial (see, Nardelli v Stamberg, 44 NY2d 500, 502-503).
Finally, we agree with the trial court that the credibility of Jerald RatikofFs deposition testimony to the contrary should be determined by a jury. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.